EXHIBIT 10.12

 

[Date]

 

«Name»

«Address1»

«Address2»

«City», «State»  «Zip»

«Country»

 

Dear «nickname»:

 

I am pleased to advise you that on [Date] (the “grant date”) you were awarded
[                ] Restricted Stock Units (RSU’s) pursuant to the John Deere
Omnibus Equity and Incentive Plan (Plan). Since this letter agreement, together
with the Plan, contains the terms of your grant you should read this letter
carefully. Please note that your signature is required at the bottom of
page four.

 

RSU’s are an element of total executive compensation designed as a long-term
incentive to encourage ownership and focus thinking on stockholder value.

 

RSU’s are common stock equivalents and represent the right to receive an
equivalent number of shares of Deere & Company (Company) $1 par common stock
(Common Stock) if and when certain vesting and retention requirements, as
detailed below, are satisfied.

 

Individual awards are determined by the Deere & Company Board of Directors
Compensation Committee (Committee).

 

Your RSU’s are subject to the following provisions:

 

  (1)     Restriction Period. Except as provided in paragraph (5) below, your
RSU’s will vest on the third anniversary of the grant date.

 

In addition, you are required to hold your RSU’s until the earlier of:

 

(i)  the fifth anniversary of the grant date; or

 

(ii) the first business day in the later of the January or July following your
retirement or termination of employment.

 

When the vesting and retention restrictions on your RSU’s lapse, you will
receive a certificate for the shares of common stock represented by your RSU’s
(net of any shares withheld for taxes) and your RSU’s will terminate.

 

You may not sell, transfer, gift, pledge, assign or otherwise alienate the RSU’s
while they are subject to the vesting or retention restrictions. Any attempt to
do so contrary to the provisions hereof shall be null and void.

 

59

--------------------------------------------------------------------------------


 

  (2)     Deferral Election. On or prior to the earlier of:

 

(i) the fourth anniversary of the date of grant of the RSU’s; or

 

(ii) the date that is twelve months prior to your retirement or termination of
employment,

 

you may irrevocably elect to defer the delivery of the shares of Common Stock
that would otherwise be due by virtue of the lapse of the retention restriction
set forth in paragraph (1) above.  Any deferral election received after the
earlier of the above dates shall be null and void and of no effect.

 

If such deferral election is made, the RSU’s will be converted to shares of
Common Stock upon the earlier of:

 

(i)    the tenth (or later, if elected) anniversary of the grant date; or

 

(ii)   five years after the first business day in the later of the January or
July following your retirement or termination of employment.

 

Making the deferral election will defer the conversion for five years (or
possibly more, if elected) from the date the conversion would have occurred but
for the election.  Deferral election forms may be obtained from and returned to
the Director, Compensation and Benefits, Deere & Company.

 

The share certificate (net of any shares withheld for taxes) will be delivered
to you as soon as practicable thereafter.  The RSU’s shall be retained by you
and shall be non-transferable prior to conversion.

 

  (3)     Voting Rights. You have no voting rights with respect to the RSU’s.

 

  (4)     Dividends and Other Distributions. You are entitled to receive cash
payments on the RSU’s equal to any cash dividends paid during the restriction
period with respect to the corresponding number of shares of Common Stock. If
any stock dividends are paid in shares of Common Stock during the restriction
period, you will receive additional RSU’s equal to the number of Common Stock
shares paid with respect to the corresponding number of shares of Common Stock.

 

  (5)     Termination of Employment. If you terminate employment during the
vesting period due to disability or retirement pursuant to the John Deere
Pension Plan for Salaried Employees or any successor plan, subject to paragraph
(6) below, the RSU’s will continue to vest over the three-year period from the
date of grant.

 

If your employment terminates during the vesting period due to death, a prorated
number of the RSU’s will vest based on the number of full months employed after
the grant date divided by 36 months. The remaining unvested RSU’s will be
forfeited. The retention restrictions will lapse on the first business day in
January following your death at which time the vested RSUs shall be converted to
shares of common stock notwithstanding any deferral election.

 

If your employment terminates for cause, or for any other reasons not
specifically mentioned herein, all unvested RSU’s held by you at that time shall
be forfeited by you.

 

60

--------------------------------------------------------------------------------


 

The Committee may, at its sole discretion, waive any automatic forfeiture
provisions or apply new restrictions to the RSU’s.  There shall be no
acceleration of the lapse of restrictions or deferral of conversions of RSU’s
except as permitted by Section 409A of the Internal Revenue Code or by
regulations of the Secretary of the United States Treasury.

 

  (6)     Non-Compete Condition. In the event that your employment terminates
during the 36 month vesting period of the RSU’s with the consent of the
Committee or by reason of retirement or disability, your rights to the continued
vesting of the RSU’s shall be subject to the conditions that until the RSU’s
vest, you shall (a) not engage, either directly or indirectly, in any manner or
capacity as advisor, principal, agent, partner, officer, director, employee,
member of any association or otherwise, in any business or activity which is at
the time competitive with any business or activity conducted by the Company and
(b) be available, except in the event of your death, at reasonable times for
consultations (which shall not require substantial time or effort) at the
request of the Company’s management with respect to phases of the business with
which you were actively connected during employment, but such consultations
shall not (except if your place of active service was outside of the United
States) be required to be performed at any place or places outside of the United
States of America or during usual vacation periods or periods of illness or
other incapacity. In the event that either of the above conditions is not
fulfilled, you shall forfeit all rights to any unvested RSU’s, held on the date
of the breach of the condition. Any determination by the Committee, which shall
act upon the recommendation of the Chairman, that you are, or have, engaged in a
competitive business or activity as aforesaid or have not been available for
consultations as aforesaid shall be conclusive.

 

  (7)     Conformity with Plan. Your RSU’s award is issued pursuant to
Section 5.1 (Other Awards) of the Plan and is intended to conform in all
respects with the Plan. Inconsistencies between this letter and the Plan shall
be resolved in accordance with the terms of the Plan. By executing and returning
the enclosed copy of this letter, you agree to be bound by all the terms of the
Plan and restrictions contained in this letter. All definitions stated in the
Plan shall be fully applicable to this letter.

 

  (8)     Amendment. This Agreement may be amended only by a writing executed by
the Company and you that specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Committee
reserves the right to change, by written notice to you, the provisions of the
RSU’s or this Agreement in any way it may deem necessary or advisable to carry
out the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to RSU’s which are then
subject to restrictions as provided herein.

 

  (9)     Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any part of this Agreement so
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to the terms thereof to the fullest extent possible while
remaining lawful and valid.

 

61

--------------------------------------------------------------------------------


 

(10)     No Employment Rights. Nothing herein confers any right or obligation on
you to continue in the employ of the Company or any Subsidiary, nor shall this
document affect in any way your right or the right of the Company or any
Subsidiary, as the case may be, to terminate your employment at any time.

 

(11)     Change of Control Events.  For purposes of Article VII of the Plan as
it applies to the RSU’s awarded in this letter, notwithstanding the definitions
in Article VII, a “Change of Control” and “Potential Change of Control” shall
have the meanings assigned to “Change in Control Events” under Section 409A of
the Internal Revenue Code and related regulations of the Secretary of the United
States Treasury.  Article VII of the Plan shall be administered with respect to
the RSU’s so that it complies in all respects with Section 409A and related
regulations.

 

Please execute this letter in the space provided to confirm your understanding
and acceptance of this letter agreement. You may make a photocopy for your
records if you wish.

 

 

DEERE & COMPANY

 

 

 

 

By:

 

 

 

 

 

        [Name]

 

        [Title]

 

The undersigned hereby acknowledges having read the Plan and this letter, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
letter.

 

 

 

 

 

 

 

        «Name»

 

62

--------------------------------------------------------------------------------